Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2022 and 06/10/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Withdrawn Rejection:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of claim 1 to recite the limitation “a composition comprised of ….”.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bajaj (Critical Care & Pain, 2011, 11(2), 39-43, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation of “less than 4 lidocaine by weight”.
The rejection of claims 1-4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bajaj (Critical Care & Pain, 2011, 11(2), 39-43, cited in the previous Office action) as applied to claim 1 above, and in view of Wolicki (U.S. Pub. No. 20110178177, effective date 09/27/2008, cited in the previous Office action), ), is withdrawn because of the amendment of claim 1 to newly recite the limitation of “less than 4 lidocaine by weight”.
Response to the Applicant’s Arguments
Applicant’s arguments (see pages 3-6 of Remarks filed on 06/10/2022), have been fully considered, but they are rendered moot in view of the Applicant’s amendments. For example, Applicant’s amendment of claim 1 to newly recite the limitation of “less than 4 lidocaine by weight” and addition of new claims 5-12, necessitates new grounds of rejection set forth below in the instant rejection. 
Response to the Declaration.
The declaration of Dr. Bear (filed on 06/10/2022), states that Bajaj and Wolicki fails to suggest or teach the limitation of instant claims (see § 6 of the declaration).
The declarant’s arguments have been fully considered but they are not found to be persuasive, because the arguments are directed to newly recited limitations that were not previously considered. For example, Applicant’s amendment of claim 1 to newly recite the limitation of “less than 4 lidocaine by weight” and addition of new claims 5-12, necessitates new grounds of rejection set forth below in the instant rejection. 

Status of the claims
	Claims 1-12 are pending.
Applicant’s arguments filed on 06/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments, filed on 06/10/2022, have been entered into the record. Applicant has amended claim 1. Applicant has newly added claims 5-12. Therefore, claims 1-12 are subject of the Office action below.


Claim Rejections - 35 USC § 112-New matter
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 depends from claim 1 and is therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below. 
Applicant’s Response filed on 06/10/2022, has introduced new matter. Applicant has newly added claims 11-12 to recite the limitation of a non-aqueous patch comprising less than 3 wt% lidocaine. 
The specification discloses less than 4 wt% lidocaine and less than 5 wt% lidocaine. Please see ¶ 0099. 
However, a review of the instant specification and claims as originally filed, fails to provide any working example of a non-aqueous patch comprising less than 3 wt% lidocaine, or adequate written description which would indicate that at the time the instant invention was filed, the Applicant was in possession of, or contemplated a non-aqueous patch comprising less than 3 wt% lidocaine. The phrase, for example, “a non-aqueous patch”, or “less than 3 wt%”, is not recited in the instant specification. Therefore, the Applicant’s response filed on 06/10/2022, is considered as new matter. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (hereinafter, “Liu”, CN102018696A, published 04/20/2011, Machine Translation).
Applicant’s claimed invention (e.g., claim 1), is directed toward a method for reducing neuropathic pain in a subject comprising applying on a skin surface of a subject, a patch for transdermal delivery of a composition (intended use), comprising:
less than 4 wt% lidocaine;
a pharmaceutically acceptable carrier;
permeation enhancer; and
an excipient.
The specification (see ¶ 0058), states:
As used herein, the terms "pharmaceutically acceptable carrier", "carrier", or "vehicle" refers to carrier materials suitable for transdermal drug administration. Carriers and vehicles useful herein include any such materials known in the art which are nontoxic and do not interact with other components. As used herein the term "a pharmaceutically acceptable carrier" refers to any substantially non-toxic carrier conventionally useable for transdermal administration of pharmaceuticals in which an active ingredient will remain stable and bioavailable. In one embodiment of the present invention, the local-analgesic of the composition of the present invention comprises a pharmaceutically acceptable carrier to contain and deliver the active component to the application site. As used herein, the term “carrier” may herein be interchangeable with the term “patch”. Emphasis added.

Similar to method claim 1, Liu teaches a skin external composition that can be formulated in the form of a patch comprising 0.2-2 wt% lidocaine, a permeation enhancer and an excipient. Please see abstract, page 2, lines 65-74, pages 3-4, lines 87-122, Examples 1-4 on pages 4-8 and reference claims 1-14. Liu teaches a patch comprising 0.5 wt% lidocaine (see Example 1).
The 0.2-2 wt% lidocaine disclosed by Liu, is within the claimed “less than 4 wt% lidocaine”, recited in instant claim 1. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
The inventive composition has enhanced lidocaine absorption, compared to commercially available lidocaine patch, i.e., LIDODERM. Please see abstract and page 2. The composition can be used to treat neuropathic pain conditions such as postherpetic neuralgia (PHN, a neuropathic pain, see instant claim 2) and non-neuropathic pain. Lidocaine stabilizes neuronal membranes by inhibiting the ion flux generated by impulse initiation and conduction. Please see Liu at pages 1-2.
Therefore, at the time the instant invention was made, a person skilled in the art would found it obvious to apply on a skin surface of a subject having neuropathic pain, a patch comprising less than 4 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, with a reasonable expectation that the application of the patch on a skin surface of the subject, would relief neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, the intended use of a patch for transdermal delivery of a composition comprising less than 4 wt% lidocaine, a permeation enhancer and an excipient, is an inherent property of the patch. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Liu teaches a patch comprising less than 4 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a topical delivery system, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114,
	Therefore, claim 1 is obvious over Liu.
Regarding claim 2, Liu teaches postherpetic neuralgia (see discussions above).
Regarding claims 6-7, Liu teaches menthol (see page 3, line 88).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation) as applied to claims 1-2 and 6-7 above, and in view of Bhattacharya et al (hereinafter, “Bhattacharya”, Neurotherapeutics, 2009, 6(4), 663-678), as evidenced by Schott (J. Neurol Neurosurg Psychiatry, 2001, 71, 291-295).
The limitations of claims 1-2 and 6-7, as well as the corresponding teachings of Liu, are described above and are hereby incorporated into the instant rejection.
The invention of claims 3-4 are similar to claim 1, however, claims 3-4 differ slightly from claim 1 in that the claims require, wherein the neuropathic pain is a pain from: i) complex regional pain syndrome (CRPS) type II (claim 3); and ii) reflex sympathetic dystrophy (RSD) syndrome (claim 4).
Although Liu teaches neuropathic pain from PHN (see discussions above), Liu is not explicit in teaching neuropathic pain from CRPS type II and RSD syndrome.
 However, the claimed invention would have been obvious over Liu. This is because it was known in the art neuropathic pain from CRPS type II and RSD syndrome, can be treated with lidocaine.
For example, Bhattacharya teaches PHN (also taught by Liu, see discussions above), CRPS type I and CRPS type II among neuropathic pain conditions that have been treated with lidocaine. Please see Table 1. Similar to Liu (see discussions above), Bhattacharya teaches blockage of sodium channel as the underlying mechanism of action of lidocaine, in the management of neuropathic pain. Please see title of the article, abstract and Table 1.
Although Bhattacharya is not explicit in teaching RSD syndrome, CRPS type I is synonymous with RSD, as evidenced by Schott (see page 291, 3rd ¶ on right column), who states:
“Type I CRPS is synonymous with RSD, and comprises “a syndrome that usually develops after an initiating noxious event, is not limited to the distribution of a single peripheral nerve, and is apparently disproportionate to the inciting event. It is associated at some point with evidence of oedema, changes in skin blood flow, abnormal sudomotor activity in the region of the pain, or allodynia or hyperalgesia.” Type II CRPS is the term reserved for when the condition is associated with nerve injury—that is, causalgia”. Emphasis added.

Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Liu with Bhattacharya as evidenced by Schott, in order to arrive at the invention of claims 3-4. One skilled in the art would have had a reasonable expectation that the application of a patch comprising less than 4 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, on a skin surface of a subject having neuropathic pain from RSD syndrome (CRPS type I, see discussions above), and CRPS type II, would reduce the neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 8-9, Liu teaches menthol (see page 3, line 88).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation) in view of Bhattacharya (Neurotherapeutics, 2009, 6(4), 663-678).
Applicant’s claimed invention is directed toward a method for reducing neuropathic pain from multiple sclerosis in a subject, comprising applying on a skin surface of the subject, a patch for transdermal delivery of a composition (intended use), comprising:
less than 5 wt% lidocaine;
a pharmaceutically acceptable carrier;
permeation enhancer; and
an excipient.
The specification (see ¶ 0058), states:
As used herein, the terms "pharmaceutically acceptable carrier", "carrier", or "vehicle" refers to carrier materials suitable for transdermal drug administration. Carriers and vehicles useful herein include any such materials known in the art which are nontoxic and do not interact with other components. As used herein the term "a pharmaceutically acceptable carrier" refers to any substantially non-toxic carrier conventionally useable for transdermal administration of pharmaceuticals in which an active ingredient will remain stable and bioavailable. In one embodiment of the present invention, the local-analgesic of the composition of the present invention comprises a pharmaceutically acceptable carrier to contain and deliver the active component to the application site. As used herein, the term “carrier” may herein be interchangeable with the term “patch”. Emphasis added.

Similar to method claim 5, Liu teaches a skin external composition that can be formulated in the form of a patch comprising 0.2-2 wt% lidocaine, a permeation enhancer and an excipient. Please see abstract, page 2, lines 65-74, pages 3-4, lines 87-122, Examples 1-4 on pages 4-8 and reference claims 1-14. Liu teaches a patch comprising 0.5 wt% lidocaine (see Example 1).
The 0.2-2 wt% lidocaine disclosed by Liu, is within the claimed “less than 5 wt% lidocaine”, recited in instant claim 5. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
The inventive composition has enhanced lidocaine absorption, compared to commercially available lidocaine patch, i.e., LIDODERM. Please see abstract and page 2. The composition can be used to treat neuropathic pain conditions such as postherpetic neuralgia (PHN) and non-neuropathic pain. Lidocaine stabilizes neuronal membranes by inhibiting the ion flux generated by impulse initiation and conduction. Please see Liu at pages 1-2.
Although Liu teaches neuropathic pain from PHN (see discussions above), Liu is not explicit in teaching neuropathic pain from multiple sclerosis.
 However, the claimed invention would have been obvious over Liu. This is because it was known in the art neuropathic pain from multiple sclerosis, can be treated with lidocaine.
For example, Bhattacharya teaches PHN (also taught by Liu, see discussions above), and neuropathic pain from multiple sclerosis among neuropathic pain conditions that have been treated with lidocaine. Please see Table 1. Similar to Liu (see discussions above), Bhattacharya teaches blockage of sodium channel as the underlying mechanism of action of lidocaine, in the management of neuropathic pain. Please see title of the article, abstract and Table 1.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Liu with Bhattacharya, in order to arrive at the invention of claim 5. One skilled in the art would have had a reasonable expectation that the application of a patch comprising less than 5 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, on a skin surface of a subject having neuropathic pain from multiple sclerosis, would reduce the neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 10, Liu teaches menthol (see page 3, line 88).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation) in view of Mori et al (hereinafter, “Mori”, U.S. Pub. No. 20140356412, effective date 09/27/2011).
Applicant’s claimed invention is directed toward a method for reducing neuropathic pain from postherpetic neuralgia (PHN) in a subject, comprising applying on a skin surface of the subject, a non-aqueous patch for transdermal delivery of a composition (intended use), comprising:
less than 3 wt% lidocaine;
a pharmaceutically acceptable carrier;
permeation enhancer; and
an excipient.
The specification (see ¶ 0058), states:
As used herein, the terms "pharmaceutically acceptable carrier", "carrier", or "vehicle" refers to carrier materials suitable for transdermal drug administration. Carriers and vehicles useful herein include any such materials known in the art which are nontoxic and do not interact with other components. As used herein the term "a pharmaceutically acceptable carrier" refers to any substantially non-toxic carrier conventionally useable for transdermal administration of pharmaceuticals in which an active ingredient will remain stable and bioavailable. In one embodiment of the present invention, the local-analgesic of the composition of the present invention comprises a pharmaceutically acceptable carrier to contain and deliver the active component to the application site. As used herein, the term “carrier” may herein be interchangeable with the term “patch”. Emphasis added.

Similar to method claim 11, Liu teaches a skin external composition that can be formulated in the form of a patch comprising 0.2-2 wt% lidocaine, a permeation enhancer and an excipient. Please see abstract, page 2, lines 65-74, pages 3-4, lines 87-122, Examples 1-4 on pages 4-8 and reference claims 1-14. Liu teaches a patch comprising 0.5 wt% lidocaine (see Example 1).
The 0.2-2 wt% lidocaine disclosed by Liu, is within the claimed “less than 3 wt% lidocaine”, recited in instant claim 11. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
The inventive composition has enhanced lidocaine absorption, compared to commercially available lidocaine patch, i.e., LIDODERM. Please see abstract and page 2. The composition can be used to treat neuropathic pain conditions such as postherpetic neuralgia (PHN, a neuropathic pain, see instant claim 2) and non-neuropathic pain. Lidocaine stabilizes neuronal membranes by inhibiting the ion flux generated by impulse initiation and conduction. Please see Liu at pages 1-2.
Although Liu is not explicit in teaching non-aqueous patch, the claimed invention would have been obvious over Liu. This is because non-aqueous patch comprising lidocaine was known in the art.
For example, Mori teaches a non-aqueous patch comprising lidocaine (see abstract). Among the advantageous effects of a non-aqueous patch, Mori teaches that: 
i) the patch can be kept for a long period of time, after the patch is attached to a skin (see ¶ 0034); and 
ii) the inventive non-aqueous patch is safe and effective patch to relieve respective muscle pain. It can be designed to compose lidocaine at low rate, so that it can avoid abnormal skin penetration on long-time attachment or damaged skin, and rapid increase of blood level. Please see ¶ 0035.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Liu with Mori, in order to arrive at non-aqueous patch. One skilled in the art would have had a reasonable expectation that the application of a non-aqueous patch comprising less than 3 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, on a skin surface of a subject having neuropathic pain from PHN, would reduce the neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 12, Mori teaches a drug-in-adhesive patch, wherein the adhesive comprises polyisobutylene (see Example 1). Mori teaches further that antioxidizing agent may be used in order to prevent drug to be retrograded (see ¶ 0025).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629